 

EXHIBIT 10.3

 

DEBT FORGIVENESS AGREEMENT

 

This Debt Forgiveness Agreement (the “Agreement”) is entered into as of the 31st
day of December, 2019, by and between Digital Development Partners, Inc., a
Nevada corporation (the “Company”), and Astonia LLC (“Holder”).

 

RECITALS

 

WHEREAS, as of the date of this Agreement, the Company is indebted to Holder in
the total amount of $138,997, $137,000 in principal and $1,997 in accrued
interest (the “Debt”); and

 

WHEREAS, in conjunction with the Company’s acquisition of Black Bird Potentials
Inc. (“Black Bird”), Holder has agreed to accept shares of Company common stock
in full payment of the Debt, subject to the terms and conditions contained in
this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.       Acknowledgment of Recitals. The Company and Holder each acknowledge
that the Recitals herein are true and correct statements of fact.

 

2.       Debt Forgiveness. Holder hereby forgives the Debt ($137,000 of
principal and $1,997 of interest).

 

3.       The Company’s Agreement. In consideration of Holder’s agreement to
forgive the Debt, the Company agrees that it shall (a) issue and deliver to
Holder 2,831,661 shares of the Company’s common stock and (b) devote its efforts
to the development of the business plan of Black Bird, once acquired.

 

4.        Representations.

 

A.       Of the Company.

 

(1)       Authorization. The execution and performance of this Agreement by the
Company has been duly authorized by the Board of Directors of the Company.

 

(2)       No Violation. The performance by the Company of this Agreement will
not violate any applicable court decree, law or regulation, nor will it violate
any provisions of the organizational documents of the Company or any contractual
obligation by which the Company may be bound.

 

B.       Of Holder.

 

(1)       Authorization. The execution and performance of this Agreement by
Holder has been duly authorized by the governing body of Holder.

 



(2)       No Violation. The performance by Holder of this Agreement will not
violate any applicable court decree, law or regulation, nor will it violate any
provisions of the organizational documents of Holder or any contractual
obligation by which Holder may be bound.

 

5.        Entire Agreement. This Agreement embodies the entire agreement between
the Company and Holder and supersedes any prior agreements, whether written or
oral, with respect to the subject matter thereof.

 



 

 

 

6.       Successors. This Agreement shall be binding upon and shall inure to the
benefit of each of the parties to this Agreement and each of their respective
successors and assigns.

 

7.       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon and all of which together shall constitute
one instrument.

 

8.       Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada.

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

THE COMPANY:   HOLDER:   DIGITAL DEVELOPMENT PARTNERS, INC.   ASTONIA LLC  
By:   /s/ JACK JIE QIN   By:   /s/ JACK JIE QIN   Jack Jie Qin     Jack Jie Qin
  President     Manager

 



 

 

 